Norton, C. J.
This suit is by ejectment to recover the possession of certain land described in the petition, situated in the city of St. Louis, and the case is before us on defendants’ appeal from the judgment rendered therein for plaintiff.
It appears, from the agreed statement of facts and evidence in the record, that, .in a certain partition proceeding instituted in the circuit court of St. Louis county, to partition certain lands in said county, one boundary of which was the Mississippi river, commis*479sioners were appointed to make partition,- and that, in June, 1852, they made tkeir report, which was confirmed. This report shows, that, in pursuance of section 22, Revised Statutes, 1845, page 769, the commissioners, being of opinion that it was to the interest of the parties that the land should be divided into blocks and lots, and that streets and alleys should be laid out, this they caused to be done. The report shows that among the streets laid off was one called’ Front street, one hundred feet wide, the eastern side of which was bounded by the Mississippi river. It also appears that, since 1852, a strip of land has been added to the eastern boundary of said Front street by accretion. It is this strip of land which is in controversy. The plaintiff claims it in virtue of its ownership in fee of Front street. This claim the defendants resist, and insist that the land thus formed belongs to the parties in the partition proceedings and their successors in title, as being an undivided part of the original tracts.
Under section 6, Revised Statutes, 1845, page 1056, the law in force when Front street was dedicated to the public by the owners, through the report of the commissioners and its confirmation by the court, the fee became vested in the county of St. Louis, which title of the county was subsequently transferred to the city of St. Louis, by section 10 of the scheme of separation between the city and county. 2 R. S. 1879, p. 1565. That the owner of the lands bounded on one side by the Mississippi river is entitled to accretions made thereto, by the gradual filling up or receding of the river, is not an open question in this state. Land thus formed belongs to the riparian owner. Campbell v. Laclede Gas Light Co., 84 Mo. 372; Smith v. Public Schools, 30 Mo. 290; Le Beau v. Gaven, 37 Mo. 556; Benson v. Morrow, 61 Mo. 345; Board of Directors v. Risley, 40 Mo. 357; Buse v. Russell, 86 Mo. 209.
*480Applying this legal principle to the facts admitted and proved, as hereinbefore stated, and the right of the-city to recover possession of the strip of ground in question cannot be doubted.
Judgment is affirmed,
in which all concur.